DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 04-06-2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04-06-2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitations being interpreted under 35 U.S.C. 112(f) include “means for moving the at least one closure element” in claim 1 and “means for moving a glass pane” in claim 10.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for moving a glass pane” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the bellows is made of canvas, leather, or steel with a thickness of 0.5 mm to 3 mm.”  It is unclear if the limitation “with a thickness of 0.5 mm to 3 mm” applies only to the steel species, or if it applies to all of the canvas, leather, and steel species.
Claim 7 recites “The blower box according to claim 1, which has a single closure element that is a nozzle plate…”.  It is unclear if this means a) the blower box only has a single closure element, and that closure element is a nozzle plate; or b) the blower box has one or more closure elements, and only a single one of the closure elements is a nozzle plate.
Claim 10 recites “a first and a second blower box according to claim 1”.  This is unclear because claim 1 only recites a single blower box.  It appears that Applicant intends to claim a first blower box and a second blower box that both comprise all of the limitations of claim 1.  If this is the case, correction is suggested to recite --a first blower box according to claim 1 and a second blower box according to claim 1--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freidel ‘693 (US 5,009,693).
Regarding claim 1, Friedel ‘693 teaches a blower box comprising:
a stationary part having a cavity and a gas feed line connected to the cavity (cooling ducts 227/229/231, 237/239/241, Fig. 25; column 11, lines 7-29; column 17, line 65-column 18, line 15; cylinders 257, 263, Fig. 28)
at least one closure element having a plurality of nozzles connected to the cavity for applying an air flow to a surface of a glass pane (quench ducts 235, 265 with quench tubes 261, 267, Figs. 28-29, and/or cooling outlet tubes 273, 277, Fig. 30; column 11, lines 7-29; column 11, line 62-column 12, line 20; column 17, line 65-column 18, line 15)
the at least one closure element is connected to the stationary part at least via a connection element of variable length (cylinders 257, 263 with arms connected to quench ducts 235, 265 with quench tubes 261, 267, Figs. 28-29; and/or flexible boot connectors 275, Fig. 30)
the at least one closure element is movable relative to the stationary part such that a distance between the closure element and the stationary part is variable (column 11, lines 16-29; column 11, lines 62-column 12, line 33; column 17, lines 57-64; claims 3-5, 13, 15).
Regarding claim 2, Friedel ‘693 further teaches the connection element is a bellows (flexible boot connectors 275, Fig. 30).
Regarding claim 4, Friedel ‘693 further teaches the connection element is implemented as a rigid tube and wherein the connection element and the stationary part are telescopically guided into one another and displaceable relative to one another (column 11, line 62-column 12, line 20; Figs. 28-29).
Regarding claim 6, Friedel ‘693 further teaches the connection element is attached directly or indirectly to the closure element (Figs. 28-30).
Regarding claim 8, Freidel ‘693 further teaches a plurality of channels (quench ducts 235/265, Figs. 28, 29 and/or channels with arrows adjacent to outlet tubes 273/277, Fig. 30) connected to the cavity (column 11, lines 7-29; column 17, line 65-column 18, line 15), which are in each case completed with a nozzle strip opposite the cavity as a closure element (quench tubes 261/267, Figs. 28-29, and/or outlet tubes 273/277, Fig. 30), wherein each nozzle strip is connected to the channel associated therewith via a connection element of variable length (cylinders 257, 263 with arms connected to quench ducts 235, 265 with quench tubes 261, 267, Figs. 28-29; and/or flexible boot connectors 275, Fig. 30).
Regarding claim 9, Friedel ‘693 further teaches the nozzle strips are rigidly connected to one another such that the nozzle strips are movable together (quench tubes 261/267, Figs. 28-29, and/or outlet tubes 273/277, Fig. 30 - all are rigidly connected to one another via the superstructure of quench section 195 and/or 1st cool section 197 as in Fig. 25, and are capable of being moved together, such as by actuators 233/243; column 11, lines 7-29; column 17, line 65-column 18, line 15)
Regarding claim 10, Friedel ‘693 teaches a blower box as described for claim 1 above.  Friedel ‘693 further teaches:
a first blower box and a second blower box, which are arranged opposite one another (one arranged above glass 205 and the other arranged below glass 205, Figs. 35, 28-30) such that the closure elements of the first blower box and of the second blower box point toward one another (quench ducts 235, 265 with quench tubes 261, 267, Figs. 28-29, and/or cooling outlet tubes 273, 277, Fig. 30; column 11, lines 7-29; column 11, line 62-column 12, line 20; column 17, line 65-column 18, line 15)
means for moving a glass pane into an intermediate space between the first blower box and the second blower box (rollers 269, Figs. 28-30; column 12, lines 5-7, 32-35; column 17, lines 57-64; column 18, lines 6-7).

Claim(s) 1, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz ‘723.
Regarding claim 1, Schultz ‘723 teaches a blower box comprising:
a stationary part having a cavity and a gas feed line connected to the cavity (conduit 27 and/or 37, Figs. 1-2; column 6, lines 42-45)
at least one closure element having a plurality of nozzles connected to the cavity for applying an air flow to a surface of a glass pane (plenum chamber 20 and/or 30 with nozzles 24/25/26, 34/35/36, Figs. 1-2; column 6, lines 24-68)
the at least one closure element is connected to the stationary part at least via a connection element of variable length (elevator means 52 and/or 54, Figs. 1-2; column 7, liens 40-49)
the at least one closure element is movable relative to the stationary part such that a distance between the closure element and the stationary part is variable (column 7, lines 40-49; Figs. 1-2).
Regarding claim 6, Schultz ‘723 further teaches the connection element is attached directly or indirectly to the closure element (Figs 1-2).
Regarding claim 7, Schultz ‘723 further teaches the blower box has a single closure element that is a nozzle plate (plenum chamber 20 or 30 with nozzles 24/25/26, 34/35/36, Figs. 1-2) and is connected to the stationary part (conduit 27 and/or 37, Figs. 1-2) by means of a single connection element (elevator means 52 or 54, Figs. 1-2).
Regarding claim 10, Schultz ‘723 teaches a blower box as described for claim 1 above.  Schultz ‘723 further teaches:
a first blower box and a second blower box, which are arranged opposite one another (upper and lower blower boxes, Figs. 1-2) such that the closure elements of the first blower box and of the second blower box point toward one another (plenum chamber 20 with nozzles 24/25/26 points toward plenum chamber 30 with nozzles 34/35/36, Figs. 1-2)
means for moving a glass pane into an intermediate space between the first blower box and the second blower box (rolls 39, Figs. 1-2; column 7, lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freidel ‘693 (US 5,009,693) in view of Takeda ‘710 (US 6,192,710 B1).
Regarding claim 3, Freidel ‘693 is silent regarding what the bellows is made of.  In analogous art of glass bending processes, Takeda ‘710 suggests making bellows of steel (column 5, lines 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Freidel ‘693 by making the bellows of steel, as suggested by Takeda ‘710, as a known material for making bellows used in a glass forming apparatus.  Regarding the thickness of the steel, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Thus in the combination of Freidel ‘693 and Takeda ‘710 as described above, while a specific thickness is not disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of the steel such that the bellows is able to direct air as desired by Freidel ‘693.  Further, selecting such a thickness would involve a mere change in size (thickness) of the component, and it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP 2144.04 and 2144.05.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freidel ‘693 (US 5,009,693) in view of Kleist ‘209 (US 2,972,209).
Regarding claim 5, Freidel ‘693 is silent regarding what the tube is made of.  In analogous art of glass manufacturing apparatus, Kleist ‘209 suggests making a rigid tube that is part of a telescopic arrangement of sheet metal (column 2, lines 57-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Freidel ‘693 by making the tube of sheet metal, as suggested by Kleist ‘209, as a known material for making a telescopic tube in a glass manufacturing apparatus.  Regarding the material thickness of the sheet metal, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Thus in the combination of Freidel ‘693 and Kleist ‘209 as described above, while a specific thickness is not disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of the steel such that the tube is able to facilitate lifting and lowering of the closure elements as desired by Freidel ‘693.  Further, selecting such a thickness would involve a mere change in size (thickness) of the component, and it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP 2144.04 and 2144.05.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freidel ‘693 (US 5,009,693) in view of Frank ‘993 (US 4,433,993).
Regarding claim 11, Freidel ‘693 is silent regarding the means for moving the glass pane comprising a frame mould on which the glass pane is arranged, and a transport system for moving the frame mould.  In analogous art of tempering glass sheets, Frank ‘993 suggests: 
an apparatus for thermal prestressing of glass comprising a first and second blower box pointing toward one another (upper plenum 51 and lower plenum 53, Figs. 1-2; column 6, lines 45-64)
means for moving a glass pane into an intermediate space between the first blower box and the second blower box comprising a frame mould on which the glass pane is arranged (ring-like member 70, Fig. 1-2) and a transport system for moving the frame mould (reinforcing frame 71, carriage 72, tracks 73, Figs. 1-2; column 7, line 45-column 8, line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Freidel ‘693 with a frame mould and transport system as suggested by Frank ‘993 as an alternative means of supporting and transporting a bent glass sheet through a tempering apparatus. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741